UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-4649


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

LASHAVER SINTEL GREEN, a/k/a Slugger,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at Aiken.
Margaret B. Seymour, Senior District Judge. (1:10-cr-00968-MBS-8)


Submitted: May 29, 2020                                           Decided: June 15, 2020


Before THACKER and HARRIS, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Miller W. Shealy, Jr., MILLER SHEALY LAW FIRM, Charleston, South Carolina, for
Appellant. John C. Potterfield, Assistant United States Attorney, OFFICE OF THE
UNITED STATES ATTORNEY, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Lashaver Sintel Green appeals the district court’s order revoking his supervised

release and imposing a sentence of 4 months’ imprisonment followed by an additional 24-

month term of supervised release. Green’s counsel filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), stating that there are no meritorious grounds for appeal

but questioning whether the district court abused its discretion by revoking Green’s

supervised release. Green also asserts that his trial counsel admitted the violation without

Green’s knowledge or consent and that counsel was ineffective. We affirm.

       We review the district court’s revocation of supervised release for abuse of

discretion. United States v. Pregent, 190 F.3d 279, 282 (4th Cir. 1999). The district court

need only find a violation of a release condition by a preponderance of the evidence. 18

U.S.C. § 3583(e)(3) (2018). We have reviewed the record, including the transcript of the

revocation hearing, and conclude that the district court did not abuse its discretion by

finding by a preponderance of the evidence that Green violated a condition of his

supervised release. The record also belies Green’s assertion that his counsel admitted the

violation without Green’s knowledge or consent. We decline to address Green’s claim of

ineffective assistance of counsel on direct appeal. See United States v. Faulls, 821 F.3d

502, 507-08 (4th Cir. 2016) (“Unless an attorney’s ineffectiveness conclusively appears on

the face of the record, such claims are not addressed on direct appeal.”).

       In accordance with Anders, we have reviewed the entire record in this appeal and

have found no meritorious grounds for appeal. We therefore affirm the district court’s

judgment. This court requires that counsel inform Green, in writing, of the right to petition

                                             2
the Supreme Court of the United States for further review. If Green requests that a petition

be filed, but counsel believes that such a petition would be frivolous, then counsel may

move in this court for leave to withdraw from representation. Counsel’s motion must state

that a copy thereof was served on Green.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               AFFIRMED




                                             3